                         Case 1:18-cv-02475-BCM Document 36 Filed 10/05/18 Page 1 of 1




            October 5, 2018


            VIA ECF
            The Honorable Analisa Torres, U.S.D.J.
            United States District Court, Southern District of New York
            500 Pearl Street, Courtroom 15D
            New York, NY 10007

                     Re:     Lurio v. The Stonewall Inn LLC and Christopher & Seventh Realty LLC
                             Index No. 18-CV-2475 (AT)(BM)

            Dear Your Honor,

                   Our office represents Defendants The Stonewall Inn LLC and Christopher & Seventh
            Realty LLC in the above referenced matter. We write in response to Plaintiff’s counsel’s letter
            from earlier this morning regarding settlement of this matter.

                   As Plaintiff’s counsel acknowledges in his letter, parties have agreed to the terms of
            settlement. We are confused by Mr. Weiss’ letter and would oppose Plaintiff’s request to restore
            this matter as unnecessary and overly burdensome to the Court.

                    While there seems to be one provision of one sentence of one paragraph of the Settlement
            Agreement that Mr. Weiss has an issue with, the remainder of the Settlement Agreement has been
            agreed to by all parties. In an effort to resolve this matter, our office had provided Mr. Weiss with
            three versions of suggested revisions. In an additional effort, our office will forward now a fourth
            version of this remaining language.

                    We hope Mr. Weiss will commit to resolving with our office what seems to be an issue too
            small to waste both the Court’s time and the parties’ resources with the relief requested in his letter.


            Respectfully Submitted,



            Erica T. Kagan

85 BROAD STREET
28th FLOOR
NEW YORK, NY 10004

P: 212 253 6911
F: 212 614 2532

kagan@kurlandgroup.com
KURLANDGROUP.COM                                                                                          New York | Washington, D.C.
